Citation Nr: 0430815	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-20 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether dependency adjustments previously implemented are 
correct.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel













INTRODUCTION

The appellant had active military service from October 1991 
to April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                 

In the appellant's substantive appeal received in December 
2002, the appellant indicated that he desired a hearing 
before a member of the Board at the RO.  A letter from the RO 
to the appellant, dated in July 2004, shows that at that 
time, the RO had scheduled the appellant for a Travel Board 
hearing in August 2004.  A notation on the letter reflects 
that the appellant failed to appear for the hearing.  The 
Board will therefore proceed with the appeal.  38 C.F.R. § 
20.702(d) (2004).


FINDINGS OF FACT

1.  By a May 2003 decision, the Committee of Waivers and 
Compromises granted the appellant's request for waiver of 
recovery of overpayment of VA compensation benefits in the 
amount of $3,035.  

2.  As the appellant's overpayment of VA compensation 
benefits has been waived, there is no longer a controversy 
with respect to the issue of whether dependency adjustments 
previously implemented are correct.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to whether dependency adjustments previously 
implemented are correct, and the appeal is dismissed.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA shall decide all questions of law and fact necessary to a 
decision by VA under a law that affects the provision of 
benefits by VA to the veterans or the dependents or survivors 
of veterans.  38 U.S.C.A. § 511(a) (West 2004).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by VA shall be 
subject to one review on appeal to VA.  Id.  Final decisions 
on such appeals shall be made by the Board.  Decisions of the 
Board shall be based on the entire record in proceedings and 
upon consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In this context, the Board observes that the appellant was 
awarded service connection for low back and right ankle 
disabilities, with a disability evaluation totaling 30 
percent disabling, effective May 1, 1993, with a pay date of 
June 1, 1993.  In August 1993, the appellant submitted VA 
Form 21-686c (Declaration of Status of Dependents) to the RO.  
In the VA Form 21-686c, the appellant indicated that he had 
married L.U. in May 1992.  He also submitted a copy of his 
May 1992 marriage license with the VA Form 21-686c.

In January 1994, the RO received a VA Form 21-686c from the 
appellant, noting that L.U. was still his wife, and adding a 
daughter, K.U., who had been born in December 1993.  In a 
letter attached to the VA Form 21-686c, the appellant stated 
that his daughter's social security number had not yet been 
received, and that he would mail a copy of the number as soon 
as it arrived.  Award action was taken to add the appellant's 
spouse to the appellant's award, effective June 1, 1993.  The 
appellant's daughter was not added to his award.  In a letter 
from the RO to the appellant, dated in February 1994, the RO 
requested that the appellant provide his daughter's social 
security number.  

The next submittal received by the RO from the appellant was 
in April 2002.  At that time, the appellant submitted VA Form 
21-0538 (Status of Dependents Questionnaire).  In the VA Form 
21-0538, the appellant reported that his marriage to L.U. had 
ended in divorce in March 1994, and that he had married L.N. 
in March 2000.  The appellant also listed his daughter, K.U., 
and two stepdaughters, D.N. and K.N., as dependents, and he 
provided social security numbers for all of his dependents.  
An award action was taken on August 20, 2002, to remove the 
appellant's former spouse, L.U., from his award, effective 
April 1, 1994, the first of the month following the month of 
his divorce.  That action created an overpayment of $3,187.  
Another award action was taken on August 26, 2002, to add the 
appellant's new spouse, L.N., his daughter, and his two 
stepdaughters.  The appellant's dependents were added to his 
award, effective May 1, 2002, the first of the month 
following the month of his notification to the RO concerning 
his dependency status.  That action reduced the amount of the 
appellant's overpayment by $152.  The appellant subsequently 
filed a timely appeal with respect to the RO's implementation 
of dependency adjustments.  The appellant maintained that 
after his divorce from L.U. in March 1994, he had notified 
the RO that his marriage had ended, and he had also provided 
his daughter's social security number.  Thus, the appellant 
contended that there was no change in dependent status at 
that time, and that he had "just added a daughter and 
subtracted a spouse."  

In November 2002, the appellant requested that VA waive 
recovery of his VA indebtedness.  By a May 2003 decision, the 
Committee of Waivers and Compromises (hereinafter Committee) 
at the RO granted the appellant's request for waiver.  In the 
May 2003 decision, the Committee stated that the appellant 
received 30 percent compensation for his service-connected 
disabilities.  According to the Committee, since June 1, 
1993, the appellant's payment had included a dependent 
allowance for his wife, L.U., based on the information 
provided by the appellant.  The Committee reported that each 
dependent's social security number was required by law and, 
although requested by VA, the appellant had not provided the 
social security number for his daughter, K.U.  Thus, the 
Committee noted that the appellant's daughter was not added 
as a dependent.  

According to the Committee, in April 2002, the appellant 
submitted VA Form 21-0538 and notified the RO that his 
marriage to L.U. had ended in divorce in March 1994, and that 
he had married L.N. in March 2000.  The appellant also listed 
his daughter and two stepdaughters as dependents, and he 
provided social security numbers for all of his dependents.  
An award action was taken on August 20, 2002 to remove the 
appellant's former spouse, L.U., from the appellant's award, 
effective April 1, 1994.  That action created an overpayment 
of $3,187.  Another award action was taken on August 26, 
2002, to add the appellant's new spouse, L.N., his daughter, 
and his two stepdaughters.  The appellant's dependents were 
added to his award, effective May 1, 2002.  That action 
reduced the amount of the appellant's overpayment by $152.  
Thus, the Committee reported that the appellant's debt 
considered for waiver was $3,035.     

In the May 2003 decision, the Committee stated that the 
appellant was at fault in the creation of the debt because he 
had not submitted the change in his dependents and social 
security number for his daughter K.U. in a timely manner.  
The Committee indicated that since April 2002, the appellant 
had submitted numerous statements contending that he had 
provided his daughter's social security number and notice of 
his divorce from L.U. in 1994.  The Committee, however, 
indicated that the evidence of record was negative for any 
evidence from the appellant regarding his divorce, his 
daughter's social security number, or his remarriage and 
stepchildren before April 2002.  According to the Committee, 
they could not change the effective date of adding the 
appellant's daughter, or his current wife and stepchildren, 
as dependents because the appellant did not apply or provide 
the information required for his dependents within one year 
of each event.  However, the Committee stated that they had 
considered that the appellant's debt would have been largely 
reduced by adding his daughter, K.U., as a dependent child, 
effective January 1, 1994, which was her first date of 
possible dependent eligibility.  Further, the Committee 
indicated that the debt would have been eliminated by adding 
the appellant's current spouse and his stepchildren, 
effective April 1, 2000, which was the first date of possible 
eligibility.  According to the Committee, payment of that 
debt would have been unjust because the appellant was 
eligible for that allowance based on his actual dependents 
over that period of time, but did not provide VA with timely 
notice of the events.  In light of the above, the Committee 
found that requiring the appellant to repay the debt would be 
against equity and good conscience.  Therefore, the Committee 
granted the appellant's waiver request for the full amount of 
his debt of $3,035.       

The above determination by the Committee in essence has 
rendered moot the issue before the Board, which is whether 
dependency adjustments previously implemented are correct.  
In this case, the appellant contends that the effective date 
of adding his daughter as a dependent should be April 1, 
1994, and not May 1, 2002, the date assigned by the RO.  The 
appellant maintains that the RO failed to remove his ex-wife, 
L.U., from his award and add his daughter, K.U., effective 
April 1, 1994.  However, regardless of whether dependency 
adjustments previously implemented by the RO are correct or 
incorrect, the fact remains that effective June 1, 1993, the 
appellant's payment included a dependent allowance, and the 
appellant does not have to repay the additional dependent 
allowance because any overpayment caused by such allowance 
has been waived.  Accordingly, having resolved the 
appellant's debt issue, there is no longer a question or 
controversy remaining with respect to the issue of whether 
dependency adjustments previously implemented are correct.  
No greater benefit could be provided, nor are any exceptions 
to the mootness doctrine present.  Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-
68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  Therefore, 
the appeal is dismissed.      


ORDER

The claim of whether dependency adjustments previously 
implemented are correct is dismissed.  


	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



